     Case 2:16-cr-00292-JGB Document 121 Filed 03/13/19 Page 1 of 2 Page ID #:460



 1   TRACY L. WILKISON
     Attorney for the United States,
 2   Acting Under Authority Conferred by
     28 U.S.C. § 515
 3   PATRICK R. FITZGERALD
     Assistant United States Attorney
 4   Chief, National Security Division
     MELANIE SARTORIS (California Bar No. 217560)
 5   Assistant United States Attorney
     Terrorism and Export Crimes Section
 6        3403 Tenth Street
          Suite 200
 7        Riverside, California 92501
          Telephone: (213) 894-5615
 8        Facsimile: (213) 894-7631
          E-mail:    melanie.sartoris@usdoj.gov
 9

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                No. ED CR 16-292-JGB

15             Plaintiff,                     STIPULATION TO CONTINUE
                                              SENTENCING HEARING
16                   v.
                                              SENTENCING DATE:
17   MARIYA CHERNYKH, et al.,                 March 25, 2019
     -3) SYED RAHEEL FAROOK
18                                            [PROPOSED] SENTENCING DATE:
               Defendants.                    December 9, 2019
19

20

21
          Plaintiff United States of America, by and through its counsel
22
     of record, and defendant SYED RAHEEL FAROOK (“defendant”), by and
23
     through his counsel of record, hereby stipulate as follows:
24
          1.    The Indictment in this case was filed on April 27, 2016.
25
          2.    On January 10, 2017, defendant pled guilty pursuant to a
26
     written plea agreement with the government to violating 18 U.S.C.
27
     § 371: Conspiracy.     The Court originally set defendant’s sentencing
28
     Case 2:16-cr-00292-JGB Document 121 Filed 03/13/19 Page 2 of 2 Page ID #:461



 1   for November 13, 2017, and, at the request of the parties, continued

 2   it to March 25, 2019.     Defendant is out of custody on bond pending

 3   sentencing.

 4           3.   By this stipulation, the parties respectfully request to

 5   continue the sentencing hearing from March 25, 2019, to December 9,

 6   2019.

 7           4.   Defendant needs additional time to prepare his written

 8   sentencing position and believes it is in his best interest to seek a

 9   continuance.

10           5.   The government does not object to this request.

11           IT IS SO STIPULATED.

12   Dated: March 12, 2019                Respectfully submitted,

13                                        TRACY L. WILKISON
                                          Attorney for the United States,
14                                        Acting Under Authority Conferred by
                                          28 U.S.C. § 515
15
                                          PATRICK R. FITZGERALD
16                                        Assistant United States Attorney
                                          Chief, National Security Division
17

18                                         /s/ Melanie Sartoris
                                          MELANIE SARTORIS
19                                        Assistant United States Attorney

20                                        Attorney for Plaintiff
                                          UNITED STATES OF AMERICA
21

22   Dated: March 12, 2019                /s/ by electronic authorization
                                          RON CORDOVA
23                                        Attorney for Defendant
                                          SYED RAHEEL FAROOK
24

25

26

27

28

                                           2
